Citation Nr: 1526413	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date prior to February 13, 2009 for the grant of service connection for the residuals of a shell fragment wound (SFW) to muscle group XI.

2.  Entitlement to an effective date prior to February 13, 2009 for the assignment of a 10 percent disability evaluation for the residual scarring of a SFW to the left lower extremity.

3.  Entitlement to an increased evaluation for diabetes mellitus. 

4.  Entitlement to service connection for GERD.


REPRESENTATION

Appellant represented by:	Virginia A Girard Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran's appeal was initially decided by the Board in July 2013, and in February 2014, the Court granted a Joint Motion for Partial Remand (JMR) by the Veteran and VA General Counsel to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  The most recent Board decision from August 2014, denied the Veteran's claim for the issues above.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  

In March 2013 the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased evaluation for diabetes mellitus Type II, and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the August 15, 1973 submission from the Veterans of Foreign Wars, accompanied by the statements made by the Veteran was a pending claim for benefits that VA failed to act on.

2.  Resolving all doubt in favor of the Veteran, the Veteran's date of entitlement arose for the grant of service connection for the residuals of SFW to muscle group XI, and for a 10 percent disability evaluation for the residual scarring of a SFW to the left lower extremity on August 15, 1973.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an effective date prior to February 13,
2009, for the grant of service connection for the residuals of a SFW to muscle group
XI have been met.  38 USCA § 5110 (West 2014), 38 C.F.R. §§ 3.155, 3 157(b)(1), 3.400 (2014).

2.  The criteria for establishing entitlement to an effective date prior to February 13,
2009, for the assignment of a 10 percent disability evaluation for scarring of the left leg resulting from a SFW have been met.  38 USCA § 5110 (West 2014), 38 C.F.R. §§ 3.155, 3.157(b)(1), 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Legal Criteria

With regard to the effective date regarding service connection for the residuals of a shell fragment wound (SFW) to muscle group XI: the effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014). 

With regard to the earlier effective date claim regarding the assignment of a 10 percent disability evaluation for the residual scarring of a SFW to the left lower extremity: The effective date of an increased evaluation "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Consequently, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Every claimant has the right to written notice of the decision made on his or her claim.  38 C.F.R. § 3.103.  

Analysis

The bases for remand of the March 2015 Joint Motion for Remand stated:
 
The parties agree that vacatur and remand are warranted because the Board erred by not providing an adequate statement of reasons or bases supporting its determination that Appellant is not entitled to an earlier effective date for either issue on appeal.  38 U.S.C. §7104(d)(1).  With regards to the service connection claim effective date, the Board considered an August 1973 letter and found that it was insufficient to satisfy the requirements of an informal claim for service connection for residuals of a SFW for muscle group XI.  [R. at 9-11 (2-15)].  With regards to the increased rating claim, the Board found that the August 1973 statement constituted an informal claim, but that Appellant had abandoned that claim.  Id. at 11-12.  The parties agree that the Board's reasons or bases are inadequate with respect to both issues.

The Board found that the August 1973 letter that sought a "compensable rating for . . . residuals of SFW of [Appellant's] left leg" was not a service connection claim because (1) it did not specifically request a "separate compensable disability" and because (2) it did "not relay any additional disability to the Veteran's left leg except for pain which was already service-connected."  [R. at 10 (2-15)].  The Board found that the "description of the disability (shell fragment wound and cellulitis) clearly refers to the already service connected disability."  Id. First, it is unclear why the letter needed to request a "separate compensable disability" when Appellant's only left leg disability was rated non-compensable  [R. at 1190] (August 5, 1970, rating decision).  Second, to the extent the Board found that Appellant's service-connected scar included "pain" as a symptom, the Board did not explain how this was so in the context of the non-compensable rating under Diagnostic Code 7805. See 38 C.F.R.§ 4.119, Diagnostic Code 7805 (1970) (rating for "Scars, other" on "limitation of function of part affected").  In addition, the Board did not discuss Appellant's statement that his "leg bothered [him] in the cold and walking on rock [illegible]," and whether this statement encompassed any symptoms not contemplated by the service-connected scar. [R. at 1166 (1162-67)].  Finally, to the extent that the Board found the August 1973 statement could not raise the issue of service connection for residuals of a SFW to muscle group XI because Appellant "did not have a diagnosis of a muscle group XI disability until VA undertook development of the Veteran's claim for increase for residual scarring of a SFW . . . in 2009" [R. at 10-11 (2-15)], the Board did not explain how the lack of a specific diagnosis is relevant when (1) VA did no development following the receipt of the August 1973 statement and (2) the Court has held that it is the symptoms, not any specific claimed diagnosis, that defines the extent of how VA must construe a claim.  See Clemons v. Shinseki, 23 Vet.App. 1, 4-5 (2009) ("Although an appellant who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that required the application of medical expertise to the facts presented.").  Therefore, the Board must readjudicate the issue of an earlier effective date for service connection for residuals of a SFW to muscle group XI in light of the foregoing.

In addition, the parties agree that the Board did not provide an adequate statement of reasons or bases for finding that Appellant abandoned the increased rating claim raised by the August 1973 letter. First, the Board did not cite to any law regarding abandoned claims, and consequently it is unclear to the parties what standard the Board used to decide that Appellant abandoned the claim.  [R. at 11-12 (2-15)].  Second, although Appellant's representative informed Appellant that he needed to submit evidence, the Board cited to no evidence that VA informed Appellant that he needed to submit any evidence to complete his application.  38 U.S.C. § 3003 (1970) ("the Administrator shall notify the claimant of the evidence necessary to complete the application").  Third, it is unclear to the parties how the Board determined that Appellant had abandoned his claim when it has cited to no evidence indicating that VA ever acted upon it.  See Ingram v. Nicholson, 21 Vet.App. 232, 243 (2007) (discussing pending claims). Therefore, on remand, the Board must readjudicate the effective date for the ten percent rating for Appellant's left leg scar in light of the foregoing.

The Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's August 15, 1973 submission which requested a compensable rating for residuals of a SFW to his left leg was also a claim for service connection for an additional disability.  Thus, the August 1973 submission is construed as a claim for an increased evaluation for the already service-connected left leg scarring, and a claim for service connection for a muscle group XI disability, which remained pending.  In light of the statements made by the Veteran dated August 15, 1973, in which he stated that his leg bothered him, and gave him trouble walking, along with his statements made in his July 2009 Notice of Disagreement (NOD) which stated that he has two 1 inch by 1/2 inch scars on his left leg, with a puncture wound, and that he has had pain and numbness below his left knee for thirty-eight years, the Board finds that the Veteran's date of entitlement for both issues on appeal arose on August 15, 1973.         
	
                                                                     (CONTINUED ON THE NEXT PAGE)






ORDER

An earlier effective date of August 15, 1973, for the grant of service connection for the residuals of a SFW to muscle group XI is granted.

An earlier effective date of August 15, 1973, for the assignment of a 10 percent disability evaluation for the residual scarring of a SFW to the left lower extremity is granted.
	

REMAND

In an October 2014 rating decision, the Veteran was denied an increased evaluation for his diabetes mellitus and was also denied service connection for GERD.  A submission from the Veteran received in February 2015, entitled "Notice of Disagreement" stated that the Veteran disagreed with his diabetes mellitus rating, and the denial for GERD.  In March 2014, the Veteran and his representative were sent correspondence noting the Veteran's Notice of Disagreement to the October 2014 rating decision, and explained the difference between the Decision Review Officer Process, and the Traditional Appeal Process.  The Veteran's representative stated that the Veteran elected the Traditional Appeal Process in correspondence received in April 2015.  

Where a notice of disagreement has been timely filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issues of an increased evaluation for diabetes mellitus, and for entitlement to service connection for GERD.


Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC with respect to the issues of an increased evaluation for diabetes mellitus, and entitlement to service connection for GERD. The Veteran and his representative should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


